DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 02/23/2021, with respect to Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant’s arguments, filed on 02/23/2021, with respect to the rejection(s) of have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
Applicant’s arguments with respect to Claims 1, 4, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2006/0000612 A1) and further in view of Bhaduri etal. (US 2015/0129216 Al) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 102 (A) (1) as being anticipated by Gassemzadeh et al. (US 2011/0042088 A1) (“Gassemzadeh” herein).

Claim 1
Gassemzadeh discloses a method of cementing an oil and gas well in a
subterranean formation, the method comprising:
	providing a cementing composition, the cementing composition consisting essentially of water, a cement and inorganic fibers;
	injecting the cementing composition into the subterranean formation; and
	distributing the cementing composition within the subterranean formation, wherein the inorganic fibers comprise mineral wool fibers and wherein the cementing composition has an increased tensile strength and an increased compressive strength after the mineral wool fibers are added to the cementing composition. [0021-0022, 0025, 0027-0029] (i.e. the mineral wool fibers can be largely composed of CaO and SiO2 as recited in the instant application specification ¶ [0010])

Claim 4
Gassemzadeh discloses a method of enhancing the tensile strength and compressive strength of a cementing composition introduced into a subterranean formation, the cementing composition comprising water and a cement, the method comprising:
adding inorganic fibers to the cementing composition; and
	introducing the cementing composition into the subterranean formation, wherein the cementing composition consists essentially of water, cement and inorganic fibers, and wherein the inorganic fibers comprise mineral wool fibers and wherein the cementing composition has an increased tensile strength and an increased compressive strength after the mineral wool fibers are added to the cementing composition. [0021-0022, 0025, 0027-0029] (i.e. the mineral wool fibers can be largely composed of CaO and SiO2 as recited in the instant application specification ¶ [0010])

Claims 8 and 9
Gassemzadeh discloses the method of claims 1 and 4, wherein the tensile strength is greater than ten percent (10%) of compressive strength after the mineral wool fibers are added to the cementing composition. (i.e. Slurry + 2 lbs./bbl.  Magma Fibre = 9329 psi increase greater than 40%) [0032- Table 2] 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.